Citation Nr: 1730286	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  16-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a lower back condition.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1980 to October 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lower back condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence of record is approximately evenly balanced as to whether the Veteran's right ankle disability is related to service.

2. The evidence of record is approximately evenly balanced as to whether the Veteran's left ankle disability is related to service.  


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a right ankle disability are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

2. With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a left ankle disability are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As the Board's decision to grant service connection for a right and left ankle disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, including arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

Here, the Veteran is claiming service connection for his right ankle and left ankle disabilities.  The Veteran contends that his bilateral ankle condition was incurred in or caused by his active duty service time.  The Veteran claimed that he fractured his left ankle while on active duty and that his right ankle became unstable and would "roll" from time to time.  See March 2014 VA examination.  Specifically, the Veteran stated that he hurt his ankles while playing football when he was in service, and that as time passed, his ankles became worse to where he was unable to stand or walk any distance.  See July 2014 Notice of Disagreement (NOD).  

The evidence of record shows that the Veteran has a current bilateral ankle disability.  During a VA examination conducted in March 2014, the Veteran was diagnosed with degenerative joint disease of the left and right ankles.  The Veteran's current disability is established.

The record also reflects that the Veteran sustained injuries to his left and right ankles in service.  Specifically, the Veteran's service treatment records show that in November 1982, he complained of left ankle pain.  On examination, he had full range of motion and no other findings were observed; subjective complaint of pain was assessed.  In May 1983, the Veteran was seen after hurting himself while playing basketball.  He reported that another player had stepped on his foot and now, when he put pressure on his foot, his ankle was tender.  Left ankle swelling was observed and it was tender to touch.  The Veteran was able to move his foot in all directions, but when he moved his foot outward, it was painful.  Soreness in the left ankle was assessed.  In September 1983, the Veteran was seen by the orthopedic clinic for a right ankle injury sustained while playing football.  It was noted that the Veteran would be separating from service in a few weeks.  X-rays showed soft tissue swelling over the lateral malleolus with no treatment required; right ankle sprain was assessed.  On September 1983 service separation report of medical examination, a clinical evaluation of the Veteran's feet and lower extremities was normal.  It was noted, however, that the Veteran had slight swelling in the right ankle that was resolving with no further treatment required.  The Veteran was found qualified for separation.  

The question to be resolved in this case, then, is whether the Veteran's current left and right ankle disabilities are related to his in-service left and right ankle injuries.  The record includes both medical evidence that potentially supports the Veteran's claim and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was afforded a VA examination in March 2014.  After reviewing the claims file, to include his service treatment records which reflected in-service treatment for the left and right ankles, the examiner opined that the claimed condition of the bilateral ankles was less likely as not a continuation of the ankle conditions the Veteran had 21 years ago.  As no rationale was provided for this opinion, in June 2016, the claims file was returned to the March 2014 VA examiner for an addendum opinion.  In her addendum opinion, the examiner again opined that the claimed bilateral ankle conditions were less likely as not a continuation of the ankle conditions the Veteran had 21 years ago.  The rationale was that the Veteran had been out of the military for 31 years (1983), not 21 years as was previously written.  The examiner noted that the Veteran had worked, exercised, and aged since his time on active duty and almost anything could have happened in that time.  There was no evidence of continued treatment for his bilateral ankles since 1983 until present, and on recent x-rays, it showed "slight and mild hypertrophic spurring on his bilateral ankles."  The examiner stated that if the Veteran had an injury or progressive DJD of the ankles, it would be expected that over this long period of time that the findings would be more significant.  

In July 2017, the Veteran submitted a letter from a private physician, Dr. T.R.C., dated in the same month.  In the July 2017 letter, Dr. T.R.C. stated she was a board-certified physician in Internal Medicine with 11 years of experience in her field.  To prepare her letter, she reviewed the Veteran's claims file, to include medical and service records dating from 1980 to 2016, although she did not examine the Veteran.  After reviewing the record, Dr. T.R.C. confirmed that the Veteran had a current diagnosis of degenerative joint disease of the bilateral ankles.  She then noted that the Veteran had experienced typical symptoms of DJD in the ankles since his in-service injuries and that his currently diagnosed arthritis had clinical and radiographic features more consistent with post-traumatic arthritis than with other causes of joint degeneration; therefore, it was her opinion that it was at least as likely as not that the Veteran's bilateral ankle DJD was related to his military service.  In support of her opinion, Dr. T.R.C. noted that the Veteran had complained of pain and limited range of motion in his bilateral ankles continuously since his injuries in service, and that he had submitted a lay statement from his friend attesting to the same.  Dr. T.R.C. observed that pain and functional limitations due to decreased range of motion were readily observable by a lay person and that, in fact, the medical diagnosis of arthritis was based on history and physical exam demonstrating these features, with x-rays usually performed to confirm the diagnosis and rule out other, rarer, causes for the symptoms.  Dr. T.R.C. then acknowledged the opinions by the March 2014 VA examiner and pointed out that they failed to take into account the natural history of post-traumatic degenerative changes of the joints, where the initial inciting injury begins the slowly progressive degenerative process.  Arthritis, Dr. T.R.C. explained, develops over the course of years, not days or months.  In post-traumatic arthritis, the initial injury leads to a cycle of inflammation and bony remodeling that ultimately creates bony spurs, as seen on the Veteran's x-ray.  Dr. T.R.C. then noted that a key feature to distinguishing post-traumatic osteoarthritis from age-related degenerative changes was the age of onset of symptoms.  Although age-related degeneration most commonly appears after the age of 60, in the Veteran's case, he had symptoms of ankle arthritis continuously since his 20s and was formally diagnosed in his 40s, which is younger than would otherwise be expected.  Another feature of post-traumatic arthritis was the location of the affected joints.  Ankle arthritis, she explained, is less common than knee or hip arthritis, and bilateral arthritis is even less common; if the Veteran's lower extremities were developing degenerative changes related to his age or related to his obesity, the knees and hips would be the joints most likely to be affected, not the ankles.  In addition to the relative rarity of bilateral ankle arthritis, Dr. T.R.C. also noted that the Veteran's x-rays located the bony changes to the insertion of the Achilles tendon on both ankles, which correlate closely with the ankle sprains he experienced while serving on active duty.  
In evaluating the foregoing medical opinions, the Board notes that both the March 2014 VA examiner and Dr. T.R.C. reviewed the Veteran's pertinent treatment records, considered his lay statements regarding onset and symptomatology of his disorder, discussed the Veteran's pertinent medical history, and provided detailed and adequate rationale for the differing conclusions of whether the Veteran's current left and right ankle disabilities were etiologically related to his service.  Although Dr. T.R.C. did not examine the Veteran, she gave careful consideration to the record, which included the opinions by the March 2014 VA examiner, and provided a thorough and detailed explanation for why she disagreed with those opinions.  For these reasons, the Board cannot find the negative March 2014 VA examiner's opinions to be more probative than that of the positive July 2017 private opinion from Dr. T.R.C., or vice versa.  The overall record is in relative equipoise as to whether the Veteran's left and right ankle disabilities are related to his service.  

Accordingly, the Board finds that the evidence for and against the claim for entitlement to service connection for a right and left ankle disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a right and left ankle disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disability is granted.

Service connection for a left ankle disability is granted.  


REMAND

A remand is warranted to provide the Veteran a VA examination for his low back disability.  The Veteran has never been afforded a VA examination for his low back.  However, postservice VA treatment records reflect complaints of low back pain and a 2015 MRI of the back revealed that the Veteran had very mild/early changes of degenerative disc disease.  In May 2016, the Veteran also received right L3-5 medial branch radiofrequency ablation and fluoroscopic needle guidance for his lumbar arthropathy and pain.  

The Veteran asserted in a statement submitted in July 2014 that his back injury occurred while he was in service.  He stated he was a foot soldier and had to carry pounds of weight on his back for miles, including M60s and M90s on his back for three years.  In July 2017, the Veteran also submitted a private medical opinion from a physician in which it was opined that the Veteran's current low back disability was related to his military service.  Therefore, a remand is required to afford the Veteran an examination for a medical opinion regarding his low back.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran's claim for TDIU should be remanded as well.  The Veteran has claimed that he is unemployable due to his service-connected disabilities.  See March 2014 Veteran's Application for Increased Compensation Based on Unemployability VA Form 21-8940.  The Veteran was not previously service-connected for any disability; however, the above decision grants service connection for left and right ankle disabilities.  Furthermore, his claim for TDIU is inextricably intertwined with his claim for service connection for a low back disability, which is being remanded.  These claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records related to the Veteran's low back disability that are not already associated with the claims file and associate them with the claims file.  If any of the requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran and his attorney must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  After the requested records development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the Veteran's low back disability.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  All necessary tests should be completed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed low back disability is related to his in-service activities (and specifically, his service as a foot soldier who had to carry pounds of weight on his back for miles).  

The examiner should consider and discuss the July 2017 private physician's opinion, expressing agreement or disagreement with that opinion, and provide reasons for all opinions expressed.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate all claims on appeal.  If any of the claims remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


